Filed 2/19/21 P. v. Richmond CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F078340
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF170010A)
                    v.

 ELDRICK RICHMOND,                                                                        OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. John D.
Oglesby, Judge.
         Charles M. Bonneau, Jr., under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez, Rachelle A.
Newcomb, Lewis A. Martinez and William K. Kim, Deputy Attorneys General, for
Plaintiff and Respondent.
                                                        -ooOoo-
         Eldrick Richmond was convicted of first degree premeditated murder after he beat
and strangled a woman he met only hours earlier. He raises two claims to challenge the
conviction. First, he contends the court erred by denying his motion to suppress
inculpatory statements in violation of Miranda v. Arizona (1966) 384 U.S. 436
(Miranda). Second, he argues the court erred in permitting the prosecutor to present
evidence of prior acts of domestic violence in violation of Evidence Code section 1101.
We reject the first claim but find merit in the second.
       We conclude, however, the error was prejudicial only to first degree murder. It
was harmless to the necessarily lesser included offense of second degree murder. The
proper remedy is to reverse the first degree murder conviction and remand to the trial
court where the People may elect to retry Richmond for first degree murder or accept a
reduction to second degree murder.1
                                       DISCUSSION
Charges
       The Kern County District Attorney charged Richmond with one crime: Murder
(Pen. Code,2 § 187, subd. (a)). It was further alleged Richmond had suffered a prior
serious felony conviction and a prior strike conviction. (§§ 667, subd. (a); 667,
subds. (b)-(i) & 1170.12, subds. (c)-(g).)
Trial Evidence
       While Richmond was staying in a motel room, he called 911, described “going
through it with” a woman, and asked to have an “ambulance come get her ass.” A law
enforcement officer arrived first. He found a woman—the victim—dead on the floor in
the room, “cold stiff” without a pulse. The victim had “major bruising on her face and
blood coming out of her mouth” or nose.




       1Richmond also raised separate challenges to the resulting sentence. These
claims are rendered moot.
       2   Undesignated statutory references are to the Penal Code.


                                              2.
       Richmond told the officer, “ ‘She came at me with a stick. I defended myself. I
took a shower and called you guys. Can I smoke a cigarette?’ ” The officer “detained …
him in handcuffs” and another officer “escorted [Richmond] to the back of [a] patrol
vehicle ….”
       While walking to the patrol vehicle, Richmond said “he had just met the [victim]
earlier in the day and invited her to his room.” At some point when they were in the
room, “he found [her] going through his possessions.” “He told her to stop” but “she
refused so he grabbed her by the throat and punched her twice in the face.” He then took
a shower.
       Once in the patrol car, Richmond continued talking about the incident. He thought
the victim was “trying to set [him] up and … rob” him. He was later formally
interviewed by detectives. He told the detectives he just met the victim earlier that
morning and they rented a motel room together “close to three” a.m.. His priority was to
take a shower. At some point while in the room together the victim started asking about
money. He became suspicious of a robbery after she began opening the curtains. The
victim eventually started going through his backpack and pants, leading him to believe
she was looking for his wallet.
       According to Richmond he longer felt comfortable showering because he could
not “trust” the victim. They started “arguing” and the victim “grab[bed] a stick or
something ….”3 He was “not worried about her with a stick” or “hurting [him] with a
stick.” The victim “c[a]me at” him and he “grabbed her and went down,” landing on “her
neck” with his forearm.4 He took “the stick” and put his “forearm” on her “neck ….” He
hit her “three or four” times.

       3 Near the victim “was a stick … approximately two feet in length and about two
inches in diameter similar to a … closet” rod.
       4 The  interview with detectives was videotaped. Richmond is seen demonstrating
the fall on the victim’s neck.


                                             3.
          Richmond then grabbed the victim’s neck with both hands.5 He was “mad” and
“angry ….” When he got up off the floor to take a shower “she didn’t do anything.” As
he stood up, he noticed her eye and felt “[s]adness” and “in trouble.” He took “[a] long
shower”6 and “[w]hen [he] got out … she was still in the same position. It was bad.” He
knew “[s]he was dead.”
          A pathologist explained the victim’s injuries were “consistent with left-hand
manual strangulation with signs of considerable pressure at the throat.” The left eye was
bloodied. “The other eye [was] damaged by blunt force ….” “[T]here were bruises all
over the head.” In his opinion, “Manual strangulation [was] the cause of death.”
Verdict and Sentence
          Richmond was convicted as charged. He was sentenced to serve 55 years to life in
prison.
                                         DISCUSSION
          Prior to trial, the court separately addressed the admissibility of Richmond’s
inculpatory statements and the evidence he committed prior acts of domestic violence.
Of particular relevance to the Miranda claim are Richmond’s statements while detained
in the patrol vehicle and the later interview with detectives.7 He claims the interview
with detectives was improperly admitted into evidence because he had already invoked
his right to silence. Although he did in fact invoke his right to silence, we will conclude
the interview with detectives was admissible.




          5 In
           the video, Richmond demonstrates a two-handed grasp in a manner consistent
with placing both hands completely around a person’s neck.
          6
        Richmond said he entered the shower around 9:37 a.m.. He called 911 a few
minutes before 11 a.m..
          7 Other
              statements not at issue include the 911 call, a conversation with the first
responding officer, and a statement while being escorted to the patrol car.


                                               4.
       As for the prior acts evidence, the court ruled the prosecutor could introduce that
evidence to prove intent to kill or lack of absence or mistake. Richmond claims this
ruling was error. We agree.
I. Richmond’s Interview Was Properly Admitted
       The trial court granted in part and denied in part Richmond’s motion to suppress
his statements made to law enforcement.8 It was granted as to certain statements9 uttered
in the patrol car. It was denied as to the interview with detectives.
       The court ruled the interview with detectives was admissible because Richmond,
despite previously invoking his right to silence, “voluntarily reinitiate[d] contact to
discuss the case further ….” We find the statement properly admitted because Richmond
reinitiated contact, subsequently waived his rights, and provided a voluntary statement.
       A. Additional Background
       Law enforcement officers detained Richmond at the motel after finding the victim
lying dead in his motel room. Richmond was handcuffed, seated in the backseat of a
patrol car, and, without any prompt, began talking about the victim. The officer asked
Richmond if he knew the victim’s name, followed up with if he knew her “at all,” and if
he “let her into [the] room.” Richmond continued to explain what happened that morning
and said he “had her by the neck.”10
       At that point, the officer informed Richmond of his rights. Richmond invoked his
right to silence and, in the course of doing so, acknowledged he did not feel coerced and
“really want[ed] to talk.” About 25 minutes later,11 he resumed talking:

       8 Themotion was broadly raised and did not identify any specific statement for
suppression. The People filed a separate motion to admit all of his statements.
       9For clarity’s sake, all statements summarized in the background ante were
admitted at trial.
       10   These statements were suppressed.
       11 There   was no conversation during these approximate 25 minutes.


                                              5.
               Richmond:    “Officer, do they need the key?”
               Officer:     “I’m sorry?”
               Richmond:    “They need the key, the key back?”
               Officer:     “Say it one more time.”
               Richmond:    “They need the key? I have it in my pocket –"
               Officer:     “Oh, okay. Hold on real quick.”
The officer did not ask any other questions. Less than 30 seconds later Richmond
renewed the discussion about the victim. As he was explaining the victim was looking
for “money,” the officer interrupted him to tell him detectives would “come and talk to”
him at “the station ….” Richmond acknowledged the officer, made a few more
comments about the victim and then, presumably, was transported to the station.
       Before asking any questions, detectives at the station again informed Richmond of
his constitutional rights to counsel and silence. Richmond then participated in the
interview summarized in the background ante.
       B. Analysis
       “The basic rule of Miranda, supra, 384 U.S. 436, and its progeny, is familiar:
Under the Fifth Amendment to the federal Constitution, as applied to the states through
the Fourteenth Amendment, ‘[n]o person … shall be compelled in any criminal case to be
a witness against himself ….’ (U.S. Const., 5th Amend.) ‘In order to combat [the]
pressures [of custodial interrogation] and to permit a full opportunity to exercise the
privilege against self-incrimination, the accused must be adequately and effectively
apprised of his rights’ to remain silent and to have the assistance of counsel. [Citation.]
‘[I]f the accused indicates in any manner that he [or she] wishes to remain silent or to
consult an attorney, interrogation must cease, and any statement obtained from him
during interrogation thereafter may not be admitted against him [or her] at his [or her]
trial’ … during the prosecution’s case-in-chief ….” (People v. Lessie (2010) 47 Cal.4th
1152, 1162.)

                                             6.
       “ ‘[T]he admissibility of statements obtained after the person in custody has
decided to remain silent depends … on whether [the] “right to cut off questioning” was
“scrupulously honored.” ’ ” (People v. Krebs (2019) 8 Cal.5th 265, 314 (Krebs).)
“[P]ost-invocation statements are admissible … only where the People demonstrate both
that the [accused] reinitiated conversation with law enforcement officers, and that the
suspect waived any previously invoked Miranda rights.” (In re Z.A. (2012)
207 Cal.App.4th 1401, 1418, emphasis added.)
       “ ‘An accused “initiates” ’ further communication, when his words or conduct
‘can be “fairly said to represent a desire” on his part “to open up a more generalized
discussion relating directly or indirectly to the investigation.” ’ ” (People v. Molano
(2019) 7 Cal.5th 620, 656 (Molano).) “ ‘[T]here is no warrant for presuming coercive
effect where the [accused’s] initial inculpatory statement, though technically in violation
of Miranda, was voluntary. The relevant inquiry is whether, in fact, the second [warned]
statement was also voluntarily made.’ ” (Bobby v. Dixon (2011) 565 U.S. 23, 29
(Bobby).) “The finding of ‘initiation’ in and of itself is ‘reviewed for substantial
evidence’ ….” (People v. Waidla (2000) 22 Cal.4th 690, 731; People v. Gamache (2010)
48 Cal.4th 347, 385.)12
       The facts here readily support the conclusion Richmond reinitiated a voluntary
conversation about the investigation. While Richmond was detained in the patrol car, the
officer asked him if he knew the victim’s name, if he knew her, and if he let her in his
motel room. Richmond began describing the events culminating in homicide.13 The




       12 Richmond “acknowledges” this deferential standard of review “but contends” it
is “subject to reconsideration.” Any reconsideration on this point is for the California
Supreme Court, not this court. (Auto Equity Sales, Inc. v. Superior Court (1962)
57 Cal.2d 450, 455.)
       13 Again,   the trial court ruled these statements were inadmissible.


                                               7.
officer then gave Richmond the standard Miranda admonition. Richmond invoked his
right to silence.
       Nearly 25 minutes later, Richmond asked the officer if “they” needed the key to
the room. The officer apparently did not hear and asked Richmond to “say that one more
time.” Richmond repeated himself and the officer said, “Oh, okay. Hold on real quick.”
Without any further prompt, Richmond began explaining the circumstances preceding the
homicide. The officer then let Richmond know detectives would speak to him at “the
station ….”
       Richmond’s continued comments in the patrol car about the victim were clearly
not “relating to routine incidents of the custodial relationship ….” (Oregon v.
Bradshaw (1983) 462 U.S. 1039, 1045 [questions about custodial process do no reinitiate
conversation for Miranda purposes].) Rather, they could be “ ‘ “fairly said to represent a
desire” on his part “to open up a more generalized discussion relating directly or
indirectly to the investigation.” ’ ” (Molano, supra, 7 Cal.5th at p. 656.)
       Importantly, there was no inkling of involuntariness during the detention in the
patrol car.14 (See People v. Sanchez (2019) 7 Cal.5th 14, 50 [a statement is involuntary
if, under “ ‘the totality of the circumstances,’ ” “ ‘ “the defendant’s ‘will
was overborne at the time he confessed.’ ” ’ ”].) Indeed, Richmond, despite invoking his
right to silence, contemporaneously stated he did not feel coerced and instead “really
want[ed] to talk,” which he then continued to do of his own volition.
       Critically, the detectives at the station again advised Richmond of his
constitutional rights to counsel and silence. Richmond acknowledged his rights and
impliedly waived them by participating in the interview. (Berghuis v. Thompkins (2010)
560 U.S. 370, 384 [“An ‘implicit waiver’ of the ‘right to remain silent’ is sufficient to


       14These statements were audio recorded. The officer’s tone does not suggest
anything accusatorial or adversarial.


                                              8.
admit a suspect’s statement into evidence.”].) There was no inkling of involuntariness in
this statement. “As long as [Richmond] validly waived the Miranda protection and
voluntarily confessed, the statements are admissible.” (Krebs, supra, 8 Cal.5th at p. 302.)
This is what occurred in this case.
       In arguing otherwise, Richmond cites Missouri v. Seibert (2004) 542 U.S. 600
(Seibert). There, “the high court confronted a situation where the interrogating officer
‘made a “conscious decision” to withhold Miranda warnings.’ [Citation.] The police
officer testified that he did so in accordance with ‘an interrogation technique he had been
taught: question first, then give the warnings, and then repeat the question “until I get the
answer that [the suspect] already provided once.” ’ [Citation.] Another police officer
testified that his department ‘promoted’ ‘the strategy of withholding Miranda warnings
until after interrogating and drawing out a confession.’ ” (Krebs, supra, 8 Cal.5th at
p. 308.)
       “[A] majority of the high court found the warned confession inadmissible.
[Citations.] The court fractured, however, on why that is so. A plurality of four justices
explained that ‘when interrogators question first and warn later’ [citation], the later,
warned confession is admissible only if ‘in the circumstances the Miranda warnings
given could reasonably be found effective.’ [Citation.] Under the facts of the case, the
four justices concluded that the circumstances ‘do not reasonably support a conclusion
that the warnings given could have served their purpose,’ and the postwarning statements
therefore were inadmissible.” (Krebs, supra, 8 Cal.5th at pp. 308-309.)
       “In Justice Kennedy’s view, the plurality’s test ‘cut[] too broadly.’ [Citation.]
Justice Kennedy instead ‘would apply a narrower test applicable only in the infrequent
case … in which the two-step interrogation technique was used in a calculated way to
undermine the Miranda warning.’ ” (Krebs, supra, 8 Cal.5th at p. 309.)
       “The fractured nature of Seibert has given rise to a debate over whether it is the
plurality’s opinion or Justice Kennedy's concurrence that provides the controlling

                                              9.
standard. [Citations.] We need not decide the matter here, as the result in this case
would be the same under either approach.” (Krebs, supra, 8 Cal.5th at p. 309.)
       “Under the plurality’s approach,” we ask “ ‘could the warnings effectively advise
the suspect that he had a real choice about giving an admissible statement at that
juncture? Could they reasonably convey that he could choose to stop talking even if he
had talked earlier?’ [Citation.] In making this determination, the … court is to consider a
number of factors, including ‘the completeness and detail of the questions and answers in
the first round of interrogation, the overlapping content of the two statements, the timing
and setting of the first and the second, the continuity of police personnel, and the degree
to which the interrogator’s questions treated the second round as continuous with the
first.’ ” (Krebs, supra, 8 Cal.5th at pp. 309-310.) None of these factors assist Richmond.
       In the initial statement in issue, the officer in the patrol car asked Richmond three
questions prior to giving the Miranda warning. These questions were cursory, not
pointed or probing. It simply was not an interrogation. To the extent there was minimal
overlap with the second, more detailed interview, it was due to Richmond’s penchant for
speaking, not the officer’s questions.
       The timing and setting of each statement was different. The first questions were
asked by an officer while on scene at the motel. The second round were asked by
detectives at the station. The detectives did not treat the interview as continuous with the
officer’s cursory questions. In fact, the detectives did not reference any prior statement at
all. Accordingly, the questioning did not “blend[] into one ‘continuum.’ ” (See Bobby,
supra, 565 U.S. at p. 31.)
       Finally, Richmond invoked his right to silence when first given the Miranda
warning. He then continued talking and was not “interrogat[ed]” until after he was again
given the warning. (People v. Sims (1993) 5 Cal.4th 405, 440 [“interrogation” means
“express questioning and ‘its functional equivalent’ ”].) The officer’s benign follow up
to Richmond’s “key” inquiry did not constitute interrogation. Because nothing improper

                                             10.
occurred between Richmond’s invocation and subsequent waiver, the second Miranda
warning was as effective as the first. In other words, he retained a very real choice about
whether to waive or invoke his rights.
       Similarly underwhelming are the facts to support finding a deliberate strategy to
undermine the Miranda warning. “Although Justice Kennedy ‘did not articulate how a
court should determine whether an interrogator used a deliberate two-step strategy,’ ” the
following factors are relevant. (Krebs, supra, 8 Cal.5th at p. 310.) “There is no
evidence” the first officer deliberately withheld “ ‘Miranda warnings until after
interrogating and drawing out a confession,’ or that [he] was following such a
[departmental] policy ….” (Ibid.)
       As we have already stated, the officer in the patrol car asked a few brief questions
about the relationship between Richmond and the victim. While we do not doubt those
questions were broad enough to trigger the Miranda warning, we also observe the fact
Richmond and she had some relationship was undeniable. After all, he had already
described “going through it with her” and summoned help to “come get her ass” while
she lay dead in his motel room.
       In these circumstances, it appears the officer simply “failed to ‘realize that …
warnings [were] required.’ ” (Krebs, supra, 8 Cal.5th at p. 311.) The officer quickly
realized his mistake when Richmond ultimately stated, “I had her by the neck.” The
officer then provided the Miranda warning, ensured Richmond understood it, and
scrupulously honored his subsequent invocation.
       All told, the most damaging question asked in the patrol car was, “[Y]ou let her
into your room?” Nothing in the record reasonably suggests the first officer deliberately
withheld the Miranda warning to induce a court-admissible confession.
       For all these reasons, we conclude the trial court’s finding of reinitiation is not
only supported by substantial evidence but manifestly correct. The interview with



                                             11.
detectives was admissible because it was voluntary and preceded by an implicit waiver of
rights. The Miranda claim fails.
II. The Prior Domestic Violence Evidence Was Inadmissible
       The trial court ruled the prosecutor could present evidence Richmond had
previously physically abused three separate women with whom he was in a dating
relationship. Richmond contends this ruling was error. The People urge the evidence
was admissible to prove intent to kill and to disprove accident or mistake. We agree with
Richmond.
       The evidence was not admissible to prove intent to kill. Based on the record,
however, we find the error prejudicial only to first degree premeditated murder. The
necessarily lesser included offense of second degree murder is not affected.
       A. Additional Background
       The prosecutor filed a motion “seek[ing] to introduce evidence of [Richmond’s]
acts of assault and spousal abuse pursuant to Evidence Code section 1101(b) for the
limited purpose to show intent (absence of mistake or accident).” Richmond opposed the
motion, arguing the prior acts were too dissimilar to prove intent.
       After hearing argument and “read[ing] and consider[ing] the briefs,” the court
ruled as follows:

              “[T]he evidence that is being presented is that the defendant
              has beaten women, particularly in the face, not in self-defense
              on previous occasions. The Court finds this relevant to rebut
              the implied self-defense claim of the defendant in a statement
              to law enforcement; that is, it is not really in absence of
              mistake or accident, which would be a common exception to
              allow this evidence in to the charged crime. But absence of a
              danger justifying assault by the defendant. That is in essence.
              It goes to both intent and the motive of the defendant in
              committing the assaults.”




                                            12.
Ultimately, the prosecutor introduced into evidence the fact Richmond committed two
prior acts of domestic violence.15 The court instructed the jury this evidence was
relevant only to prove intent to kill, motive, or absence of accident or mistake.
       B. Analysis
       “ ‘Evidence that a defendant committed crimes other than those for which he is on
trial is admissible when it is logically, naturally, and by reasonable inference relevant to
prove some fact at issue, such as motive, intent, preparation or identity. [Citations.] The
trial court judge has the discretion to admit such evidence after weighing the probative
value against the prejudicial effect. [Citation.] When reviewing the admission of
evidence of other offenses, a court must consider: (1) the materiality of the fact to be
proved or disproved, (2) the probative value of the other crime evidence to prove or
disprove the fact, and (3) the existence of any rule or policy requiring exclusion even if
the evidence is relevant. [Citation.] Because this type of evidence can be so damaging,
“[i]f the connection between the uncharged offense and the ultimate fact in dispute is
not clear, the evidence should be excluded.” ’ ” (People v. Fuiava (2012) 53 Cal.4th 622,
667; Evid. Code, § 1101.)
       “To be admissible, there must be some degree of similarity between the charged
crime and the other crime, but the degree of similarity depends on the purpose for which
the evidence was presented. The least degree of similarity is needed when, as here, the
evidence is offered to prove intent. [Citation.] As we have often explained, the
recurrence of a similar result tends to negate an innocent mental state and tends to


       15 The evidence for each prior incident is summarized as follows. In one, a
woman was in a dating relationship with Richmond. He was angry “her children were
making too much noise” so he “struck her several times in the face, causing a visible
injury ….” In the other, a woman was in a romantic relationship with Richmond and,
during an unexplained argument in a car, he “hit [her] on [the] head. [They] started
fighting in the car” before the woman got away. Evidence of a third prior incident was
not presented to the jury.


                                             13.
establish the presence of the normal criminal intent.” (People v. Jones (2011) 51 Cal.4th
346, 371 (Jones).)
       “And even to negate accident or mistake [or self-defense] (that is, to show
criminal intent), although the ‘least degree of similarity’ is required [citation], the
incidents must be similar enough to support the inference that the defendant probably
bore the same intents each time.” (People v. Williams (2018) 23 Cal.App.5th 396, 420
(Williams).) The “ ‘court must look behind the label describing the kind of similarity or
relation between the other offense and the charged offense; it must examine the precise
elements of similarity between the offenses with respect to the issue for which the
evidence is proffered and satisfy itself that each link of the chain of inference between the
former and the latter is reasonably strong.’ ” (People v. Jefferson (2015) 238 Cal.App.4th
494, 504.)
       The incidents here were not similar enough to prove intent to kill. The most
obvious dissimilarity is that Richmond did not kill, let alone attempt to kill, the women in
the prior incidents. Williams, supra, illustrates the point. There, the defendant was
charged with murder for stabbing and killing his wife. To prove first degree
premeditated murder, the People introduced evidence of the defendant’s prior conviction
for “shooting with intent to kill ….” (Williams, supra, 23 Cal.App.5th at p. 400.) In the
prior incident, the defendant had shot his previous wife’s mother during a struggle with
his then wife. (Id. at p. 401.)
       The Third District Court of Appeal concluded “the dissimilarity between the two
incidents is so great that the evidence of the uncharged act had no (or very little)
‘tendency in reason’ [citation] to speak to defendant’s mental state during the charged
act.” (Williams, supra, 23 Cal.App.5th at p. 413, fn. omitted.) “The Attorney General
argue[d] that the two incidents were sufficiently similar because both ‘involved a
domestic violence situation,’ and any differences in the circumstances merely [went] to
the weight of the evidence, not its admissibility to show intent.” (Id. at p. 420.) The

                                              14.
appellate court concluded “there was nothing suggesting premeditation or deliberation
about the [prior] incident …. Apart from the fact that a troubled marriage was involved
in both cases, they are completely different kinds of incidents. They are not of the kind
where the former sheds any probative light on the latter ….” (Ibid.)
       Here, too, the prior incidents were of completely different types than the charged
offense. The prior incidents involved romantic relationships and domestic disputes in
which Richmond battered his girlfriends without an intent to kill. The charged offense
involved an apparent dispute over money or privacy.16 That the victim in this case was
also a woman is irrelevant—nothing in the record suggests the fact she was a woman was
material to the crime.
       It is true Richmond struck each victim, past and present, in the face. That is
certainly not unusual in a battery case. But the one similarity necessary to unite the
evidence is an intent to kill. There simply is no warrant to infer an intent to kill from acts
not involving an intent to kill. The court erred in admitting the evidence and instructing
the jury on this basis.17
       The error was not harmless. Intent to kill is necessary to prove first degree
premeditated murder. (See, e.g., People v. Combs (2004) 34 Cal.4th 821, 856-857


       16 The only evidence in the record that reasonably explains why the homicide
occurred is Richmond’s statement. Although our justice system does not require the jury
to believe any witness, by the same token it forbids unreasoned speculation. For
example, “ ‘the People may not conjure up an attempted rape [theory] in order to
introduce evidence of another rape.’ ” (People v. Lindberg (2008) 45 Cal.4th 1, 23-24.)
Distorting the present circumstances to fit prior acts is improper.
       17 On  appeal, the People argue “[e]vidence of Richmond’s prior acts of domestic
violence undermined his claim that he was acting in self-defense, that he had no intent to
kill …, and that [the] death was an accident.” The jury was not instructed the evidence
was relevant to disprove self-defense, nor was it admitted on that basis. In any event, the
dissimilarities rendering the evidence inadmissible to prove intent to kill, render it
inadmissible to negate accident, mistake, and self-defense. (See Jones, supra, 51 Cal.4th
at p. 371.)


                                             15.
[“implied malice [does] not apply to … first degree deliberate, premeditated murder”;
People v. Soto (2018) 4 Cal.5th 968, 970 [“Express malice requires an intent to kill …
but implied malice does not.”].) So are premeditation and deliberation. (§ 189,
subd. (a).) Yet the evidence to prove intent to kill in this case was slight and purely
circumstantial.18 Premeditation and deliberation are dependent upon intent to kill; they
cannot be proven without it.19
       Richmond is the only person who could explain what happened in the motel room
that morning. According to him, he hit the victim and grabbed her neck in an effort to
prevent her from rummaging through his property. Whether or not that is true, nothing
about the explanation signals premeditation and deliberation. No other evidence
introduced at trial concretely established these elements.
       On this record we cannot dismiss the possibility the jury would have found the
prior incidents—as the court so instructed—relevant to intent to kill and thus relevant to
the attendant relationship with premeditation and deliberation. (See People v. Williams
(2017) 7 Cal.App.5th 644, 678 [“ ‘Erroneous admission of other crimes evidence is
prejudicial if it appears reasonably probable that, absent the error, a result more favorable
to the defendant would have been reached.’ ”].) Absent the error, we believe it is
reasonably probable at least one juror could have reasonably doubted the murder was
premeditated and deliberate. (See In re Long (2020) 10 Cal.5th 764, __ [one juror
harboring reasonable doubt is prejudice sufficient for reversal].)




       18 Richmond   does not challenge the sufficiency of the evidence.
       19 In this regard the jury was instructed with CALCRIM No. 521, which, as
relevant, provides: “The defendant acted deliberately if he carefully weighed the
considerations for and against his choice and, knowing the consequences, decided to kill.
The defendant acted with premeditation if he decided to kill before completing the acts
that caused death.”


                                             16.
       The error was not, on the other hand, prejudicial to second degree murder. Second
degree murder requires either implied or express malice.20 Implied malice entails an act
dangerous to life coupled with knowledge of that danger and a conscious disregard for
life. (People v. Cravens (2012) 53 Cal.4th 500, 508.) The prior acts evidence was
entirely divorced from proving a conscious disregard for life, an element the record
otherwise overwhelmingly proved.
       Richmond admitted hitting the victim in the face and placing his hands around her
neck. Her face was brutalized with both eyes apparently swollen shut and darkened with
bruises. Blood was streaming down her face.21 He then strangled her, causing her death.
       There is no disputing Richmond’s actions were dangerous to life. There is no
doubt he knew they were dangerous. There is only one reason to savagely beat and
choke another person: To inflict life-endangering injury. Any doubt he acted with
conscious disregard for life is quickly dispelled by the fact he admitted he saw extensive
damage to the victim’s right eye, left her languishing on the floor, decided to take a one
hour long shower before offering any assistance, and, knowing she was dead, callously
called for someone “to come get her ass.”
       This record leads us to conclude there is no reasonable probability Richmond
would have achieved a result more favorable than second degree murder absent the error.
The only other possible verdicts—manslaughter22 or not guilty—were based on self-
defense, imperfect self-defense, and heat of passion. The evidentiary support for these
defenses was minimal.



       20   Intent to kill is relevant to second degree murder but not relevant to implied
malice.
       21Several photographs depicting the victim’s injuries were admitted into
evidence. We have reviewed some of them.
       22   The jury was instructed on voluntary manslaughter as a lesser included offense.


                                              17.
       For either self-defense or imperfect self-defense to apply, a person must believe in
the need to defend oneself.23 Richmond specifically disclaimed any fear for his safety.
       The heat of passion defenses24 require finding a person of average disposition
would act rashly rather than deliberately if placed in the same situation. We do not
believe Richmond’s prospects of convincing the jury an average person would act rashly
in response to theft or even robbery hinged in any way on the fact he had previously
committed domestic violence. The points are completely unrelated and, frankly, a person
of average disposition would not act rashly under identical circumstances.25
       In sum, the prior acts evidence was not admissible to prove intent to kill. “The
error would not, however, have affected a conviction of the lesser included offense of
[second degree murder]. When a greater offense must be reversed, but a lesser included
offense could be affirmed, we give the prosecutor the option of retrying the greater
offense, or accepting a reduction to the lesser offense.” (People v. Kelly (1992) 1 Cal.4th
495, 528; People v. Gonzalez (2018) 5 Cal.5th 186, 197 [second degree murder is a lesser
included offense of first degree premeditated murder]; §§ 1181(6) & 1260.)




       23 The court instructed the jury with CALCRIM Nos. 505 (self-defense) and 571
(imperfect self-defense). As relevant, these instructions explain a “defendant [must]
reasonably believe[] that he was in imminent danger of being killed or suffering great
bodily injury,” and a “defendant [must] actually believe[] that he was in imminent danger
of being killed or suffering great bodily injury,” respectively. The fact Richmond denied
any danger severely limited these defenses.
       24 The court instructed the jury with CALCRIM Nos. 511 (accident in the heat of
passion) and 570 (voluntary manslaughter based on heat of passion). As relevant, each
instruction explains heat of passion requires “a person of average disposition,” under the
same circumstances at issue in the case, “to act rashly and without due deliberation, that
is, from passion rather than from judgment.”
       25Heat of passion does not require a person with average disposition to act in the
same manner as the defendant. It requires only a rash, rather than considered, act.
(People v. Beltran (2013) 56 Cal.4th 935, 938.)


                                            18.
                                      DISPOSITION
       The judgment is reversed. Upon remand, the prosecutor may accept a reduction to
second degree murder or elect to retry Richmond for first degree murder. If the
prosecutor accepts the reduction, the court shall resentence Richmond accordingly. If the
prosecutor elects to retry the first degree murder charge, the court is directed to conduct
proceedings consistent with this opinion.



                                                                             SNAUFFER, J.
WE CONCUR:



FRANSON, Acting P.J.



SMITH, J.




                                             19.